Citation Nr: 1224763	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from March 1951 to October 1956 and from November 1956 to September 1971, including service in the Republic of Vietnam. He received the Combat Infantryman Badge and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, in pertinent part, denied the Veteran's claims for service connection for a bilateral eye disability, peripheral neuropathy of the bilateral upper and lower extremities and diabetes mellitus and determined that new and material evidence had not been presented in order to reopen a claim for entitlement to service connection for hearing loss.

The Veteran testified before the undersigned at a September 2010 hearing at the RO (Travel Board hearing). A transcript has been associated with the claims file.

In December 2010, the Board remanded the instant claims for additional development, and reopened and granted the Veteran's claim for service connection for bilateral hearing loss.  A January 2011 rating decision implemented the Board's September 2010 decision and assigned an initial rating for bilateral hearing loss.  The claim is no longer before the Board.

In September 2011, the Board denied the Veteran's claims for entitlement to service connection for peripheral neuropathy of the upper and lower extremities and for diabetes mellitus, and remanded the issue of entitlement to service connection for a bilateral eye disability for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran has current chorioretinopathy that began during active duty.

2.  The Veteran has other current eye conditions that are either refractive errors or are not related to a disease or injury in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chorioretinopathy are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for any other bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision with regard to chorioretinopathy, the claim is substantiated and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

It is necessary to consider whether the VCAA notice and duty to assist requirement have been met with regard to the issue of service connection for a bilateral eye disability other than chorioretinopathy.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was given this notice in a January 2008 letter.  Although the letter initially did not list the eye disability as one of the issues being considered; it went on to tell the Veteran about the evidence needed to substantiate a claim for service connection for an eye disability; what evidence he was responsible for submitting and what evidence VA would undertake to obtain.  It also told him to submit any medical evidence in his possession and that he could submit other evidence in support of his claim.  His status as a Veteran is substantiated.  The letter told him about how disabilities are rated (degree of disability) and effective dates.

VA has complied with its duty to assist him in substantiating the claim by obtaining all outstanding records and obtaining an adequate medical opinion.

The Board remanded this claim to obtain service personnel records, records of treatment at Ireland Army Hospital, and afford the Veteran an adequate VA examination.  The Veteran submitted some records from Ireland Army Hospital, but did not complete an authorization to obtain additional records, and subsequently indicated that there was no additional evidence to submit.  VA is only obligated to obtain records for which necessary authorizations have been provided.  38 C.F.R. § 3.159(c)(1)(ii) (2011).  The personnel records were obtained.

The Veteran was also afforded additional examinations and supplemental opinions were obtained.  The Board found that these opinions were inadequate, but remedied the deficiency by obtaining adequate opinions through the Veterans Health Administration (VHA).  As such, there has been substantial compliance with the Board's remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

At the Veteran's hearing, the undersigned identified the issues, and asked questions aimed at determining whether there was additional evidence that could substantiate the claim.  Additional evidence was suggested, and the record was held open for 60 days so that the Veteran could obtain additional records.  The Board thereby complied with its Bryant duties.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background

At his hearing, the Veteran testified that, while on active duty, he was required to guide missiles to a target by viewing an infrared light though a periscope.  He performed this task 20 to 30 times over a 24 hour period, but was later informed that he was only supposed to perform the task five times per day.  He believed that the exposure affected his eyesight.  

The Veteran has also contended that his eye disabilities are a result of exposure to chemicals (including herbicides and Bacillus globigii).  He is presumed to have been exposed to herbicides in Vietnam and there is evidence that Bacillus globigii was tested while the Veteran was stationed in Oahu in May and June 1965.

The Veteran has stated that he was first informed of problems with his eyes in 1969, when he was told it looked like he had a "daisy peel in the back of his eyes."  He did not notice difficulties with his vision until 1971, when he began having problems seeing out of the center of his eye.  He testified that he was sent to see specialists, but that they could not determine what was wrong with his eyes.

VA medical records show diagnoses of a likely RP variant, cataracts, and compound hyperopic astigmatism and presbyopia.  

At a May 2008 VA examination, the examiner noted that the Veteran had been seen in the eye clinic for "many, many years" with a diagnosis of chorioretinopathy of unknown etiology.  He also had refractive errors.  The examiner opined that the Veteran had chorioretinal scarring of unknown etiology, and that he had been evaluated extensively by several retinal specialists with no confirmed specific named diagnosis.  However, the examiner also noted that the Veteran had cataracts and a refractive error.  

A May 2011 VA examination report shows that the Veteran had several diagnoses, including narrow angles in the past, blepharitis, bilateral cataracts, and retinal degeneration/RP variant.  The examiner opined that the Veteran's pigmentary retinal degeneration was less likely as not caused by or the result of missile firing while on active duty.  He provided the rationale that his bilateral eye condition did not have the appearance of traumatic damage, and that there was no evidence in the literature that such a pigmentary retinopathy was caused by missile damage or chemical exposure.  The examiner found that it had the appearance of a genetic or metabolic pigment change.

Though the May 2011 examiner provided several diagnoses for the Veteran's eye disabilities, he only offered an opinion as to the etiology of the pigmentary retinal degeneration.

In an October 2011 addendum to the May 2011 VA examination report, the examiner again opined that the chorioretinopathy was less likely than not incurred in or caused by service.  He noted that the Veteran had a gradually progressive chorioretinal scarring which had been evaluated by retinal specialists and was believed to be a variant of retinitis pigmentosa.  

He provided the rationale that there was no evidence in the literature that this condition was related to his military exposures and the condition had been progressive with age without further exposure.  The examiner also stated that there was no documented evidence that the Veteran's eye conditions were related to the in-service exposures considering the medical records and the nature of its progression.  

Finally, the examiner opined that, based upon the review of the claims file and the medical records, there was no documented evidence of the condition prior to his military service but it has continued to progress with age and it felt by subspecialists to be a retinitis pigmentosa variant.  The examiner found that there was no medical evidence that this was caused by military herbicide or light exposure thus far.   

In March 2012, the Board requested an expert medical opinion through the Veterans Health Administration (VHA opinion).  This was provided in April 2012.  

The physician providing the opinion found that the there was no evidence in the record that indicated residuals of narrow angle glaucoma for which he underwent surgery.  In addition, there was no evidence in the medical record that the Veteran' had immediate ophthalmic complaints following exposure to infrared light, herbicides, or chemicals in service.  She noted that the Veteran had visual acuity as 20/20 in both eyes at service discharge.  

It would be likely that the Veteran would have immediate symptoms following exposure to infrared light, herbicides or chemicals if they were phototoxic.  There was no evidence to support delayed ocular diagnoses of narrow angle glaucoma, status post PI, cataracts, blepharitis, and progressive chorioretinopathy.  

The examiner confirmed that hypertrophic astigmatism and presbyopia were refractive errors, and that none of the other disorders of the Veteran's eyes were refractive errors.  

The examiner was asked to provide an opinion as to whether the symptoms and diagnoses described by the Veteran in service and continuing since his discharge were consistent with any of his currently diagnosed eye disabilities, to include narrow angle glaucoma, status post PI, cataracts, blepharitis, chorioretinopathy, hyperopic astigmatism and presbyopia.  The examiner responded positively, noting that the Veteran was visually impaired secondary to a diagnosis of chorioretinopathy. The examiner noted that this condition had been progressive since being identified and would most likely continue to progress.  The cataracts had been longstanding and were not visually significant; the other conditions listed were not responsible for the Veteran's vision loss.  

The examiner noted that the transcript of the hearing before the Board included references to examinations in 1969 and 1971, but that she could not locate the reports in the claims file.  It was certainly possible that the Veteran had the physical findings of retinal disease, that is, the appearance of a "daisy peel" (or more likely "daisy petal" appearance) as recalled by the Veteran, without changes in visual acuity early in the disease process of chorioretinopathy.  Records from 1969 through 1971 were necessary to make a definitive determination; however, the examiner found that, assuming the Veteran is competent in his recollection and historical facts as noted in the transcripts, it would be her opinion that it is at least as likely as not that the disease of progressive chorioretinopathy began while the Veteran was serving on active duty.  

Analysis

The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran has consistently contended that his vision problems began in 1971.  He is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Vision problems fall into such a category.  As the Veteran has not contradicted these statements, they are considered credible lay evidence.
 
There are two conflicting opinions in the record regarding whether the Veteran's chorioretinopathy is related to service.  The Board, therefore, must weigh the credibility and probative value of these opinions, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA examiner who provided the October 2011 opinion found that chorioretinopathy was less likely than not incurred in or caused by service, as there was no evidence in the literature that this condition was related to his military exposures, and there was no documented evidence that the Veteran's eye conditions were related to the in-service exposures, when considering the medical records and the nature of its progression.  However, this examiner did not comment on the Veteran's statements regarding the onset of his vision problems in 1971, or that he was informed of the appearance of the back of his eye in 1969, but limited his opinion to whether there was evidence that his eye disabilities were the result of exposure in service.  

As the medical opinion did not take into consideration whether the Veteran's chorioretinopathy began during service, it is of limited probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

On the other hand, the April 2012 VHA examiner reviewed the entire record, and took into consideration the Veteran's statements.  She found that, if the Veteran's statements were considered competent, it was at least as likely as not that the disease of progressive chorioretinoapthy began while the Veteran was serving on active duty.  As noted above, the Veteran's statements have been found to be both competent and credible.  

The Veteran has provided competent and credible testimony that he was told that the back of his eye had the appearance of a daisy peel in 1969, and that he began having vision problems in 1971.  The VHA examiner, in providing her positive nexus opinion, noted that it was certainly possible that the Veteran had physical findings of retinal disease, without changes in visual acuity early in the disease process of chorioretinopathy.  As such, the Veteran's lay evidence describing the early manifestations of his chorioretinopathy supports the examiner's diagnosis.  Therefore, service connection is warranted for chorioretinopathy.

Other eye conditions

The Veteran has several diagnoses of eye disorders.  While service connection has been granted for chorioretinopathy, service connection for his other eye disorders is not warranted.  The VHA examiner has confirmed that hyperopic astigmatism and presbyopia are refractive errors.  Refractive errors are not considered diseases or disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c).  

In addition, the disability described by the Veteran involved loss of vision, and the VHA examiner found that narrow angle glaucoma, status post PI, cataracts, and blepharitis, were not responsible for his current vision loss.  There is no competent evidence linking these conditions to service.  The Veteran has not explicitly claimed that these diagnoses are related to service.  Even if he had made such claims, he lacks the necessary medical expertise to say that a specific diagnosis was caused by a specific exposure, disease or injury in service.  There is also no evidence, or claim, of a continuity of symptomatology of these specific diagnoses extending from service.

Thus, as the evidence of record does not reflect a link between any other current eye disability and active duty, service connection is not warranted for his other eye disorders.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence weighs against granting entitlement to service connection for any of the Veteran's eye disabilities, other than chorioretinopathy.  38 U.S.C.A. § 5107.


ORDER

Service connection for chorioretinopathy is granted.

Service connection for a bilateral eye disability, other than chorioretinopathy, is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


